MEMORANDUM OPINION
                                       No. 04-11-00644-CR

                                      Angela K. HOBGOOD,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR5305W
                          Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 2, 2011

DISMISSED

           Appellant Angela K. Hobgood pleaded guilty or nolo contendere to the offense of

prostitution to a plea bargain agreement. As part of her plea-bargain, appellant signed a separate

“Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating that this

“is a plea-bargain case, and the defendant has NO right of appeal”. See TEX. R. APP. P.

25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which includes the plea

bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R.
                                                                                    04-11-00644-CR


APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the defendant

has the right of appeal has not been made part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless written consent

to appeal and an amended trial court certification showing she has the right to appeal were made

part of the appellate record within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-

CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). Appellant

has not filed a response. After reviewing the record and counsel’s notice, we hold appellant does

not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding

that court of appeals should review clerk’s record to determine whether trial court’s certification

is accurate). We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).



                                                            PER CURIAM

Do Not Publish




                                               -2-